UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-5244


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

NATHANIEL DEVON BAILEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:09-cr-00152-RJC-1)


Submitted:   February 13, 2012            Decided:   February 17, 2012


Before GREGORY, WYNN, and FLOYD, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Angela Parrot, Acting Executive Director, Ross H. Richardson,
Assistant Federal Defender, Charlotte, North Carolina, for
Appellant. Anne M. Tompkins, United States Attorney, Amy E. Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                A   federal      jury    convicted         Nathaniel      Devon     Bailey     of

conspiracy to distribute and possess with intent to distribute

cocaine base (“crack”), in violation of 21 U.S.C. § 846 (2006);

two counts of possession with intent to distribute crack, in

violation of 21 U.S.C. § 841(a) (2006); possession of a firearm

after sustaining a conviction for an offense punishable by a

term   of       imprisonment       exceeding         one    year,   in    violation      of    18

U.S.C.      §    922(g)(1)       (2006);       and    possession         of    a   firearm     in

furtherance         of    a    drug    trafficking         crime,   in    violation      of    18

U.S.C. § 924(c) (2006).                 The district court sentenced Bailey to

a total of 135 months of imprisonment and he now appeals.                                     For

the    reasons       that      follow,    we    affirm       Bailey’s         conviction      but

vacate the portion of the sentence pertaining to reimbursement

of attorney’s fees, and remand for resentencing.

                Bailey first argues that the district court violated

his    Fifth        and   Sixth       Amendment      rights    in    refusing       to   admit

evidence of his coconspirator’s guilty plea to possession of

some of the crack in state court.                      We review evidentiary rulings

for abuse of discretion.                 United States v. Kelly, 520 F.3d 433,

436 (4th Cir. 2007).                  An abuse of discretion occurs only when

“the    [district]            court    acted    arbitrarily         or    irrationally        in

admitting evidence.”               United States v. Williams, 445 F.3d 724,



                                                2
732    (4th    Cir.       2006)    (internal          quotation         marks        and    citation

omitted).

               “Whether grounded in the Sixth Amendment’s guarantee

of    compulsory         process,       or   the      more     general          Fifth      Amendment

guarantee of due process, the Constitution guarantees criminal

defendants          a    meaningful      opportunity           to       present       a     complete

defense.”       United States v. Lighty, 616 F.3d 321, 358 (4th Cir.

2010), cert. denied, 132 S. Ct. 451 (2011) (internal quotation

marks and citations omitted).                     While this guarantee includes the

right to present evidence to the jury that might influence the

determination of guilt, the “right to present a defense is not

absolute[,      and]       criminal      defendants           do    not       have    a    right    to

present evidence that the district court, in its discretion,

deems irrelevant or immaterial.”                       Id. (internal quotation marks

and citations omitted).                 We have thoroughly reviewed the record

and    conclude          that     the    district        court          did     not       abuse    its

discretion          in     refusing          to       admit        evidence          of     Bailey’s

coconspirator’s state guilty plea.

               Bailey next argues that the district court erred in

denying       his       suppression      motion        based       on   the      search      of    his

vehicle and deficiencies in the arrest warrant.                                 “In considering

a ruling on a motion to suppress, we review conclusions of law

de    novo     and       underlying      factual        findings          for    clear       error.”

United States v. Buckner, 473 F.3d 551, 553 (4th Cir. 2007)

                                                  3
(citation       omitted).           When     the      district         court    has    denied    a

defendant’s suppression motion, we construe the evidence in the

light    most    favorable          to     the    government.             United      States    v.

Grossman,     400     F.3d       212,    216      (4th    Cir.     2005).        “It    is    well

established that officers who have probable cause can search a

vehicle without a warrant.”                      United States v. White, 549 F.3d

946, 949 (4th Cir. 2008) (citation omitted).                                   District courts

must “assess whether officers had probable cause by examining

all of the facts known to officers leading up to the arrest, and

then    asking       whether      these     historical           facts,    viewed      from    the

standpoint of an objectively reasonable police officer, amount

to probable cause.”                Id. at 950 (internal quotation marks and

citation omitted).

              In addition, if a warrant is found to be defective,

the     evidence        obtained           from       the      defective         warrant       may

nevertheless be admitted under the good faith exception to the

exclusionary rule.                See United States v. Leon, 468 U.S. 897,

922-23 (1984).          Evidence seized pursuant to a defective warrant

will    not     be    suppressed         unless:         (1)     the    affidavit       contains

knowing or reckless falsity; (2) the magistrate acts as a rubber

stamp for the police; (3) the affidavit does not provide the

magistrate       with        a    substantial            basis     for     determining         the

existence of probable cause; or (4) the warrant is so facially

deficient     that      an       officer    could        not   reasonably        rely    on    it.

                                                  4
United States v. Wilhelm, 80 F.3d 116, 121-22 (4th Cir. 1996).

We    conclude    that    the    district         court   did       not    err   in   denying

Bailey’s motion to suppress evidence seized during the search of

his vehicle.

             Finally, Bailey argues that the district court erred

in ordering that he partially reimburse the United States for

the    costs     of    court-appointed            counsel.          “In     reviewing       the

district court’s application of the factual findings, as in the

reimbursement         order    here,    we    apply       an    abuse       of   discretion

standard.”       United States v. Moore, 666 F.3d 313, ___, 2012 WL

208041, *5 (4th Cir. Jan. 25, 2012).                       Pursuant to 18 U.S.C. §

3006A(c) (2006), “[i]f at any time after appointment of counsel

the . . . [district] court finds that the person is financially

able    to   obtain      counsel   or    to       make    partial         payment     for   the

representation, it may . . . authorize payment as provided in

subsection       (f).”        Before    the       court   orders          reimbursement      of

court-appointed        counsel     fees,      however,         it    must     “find[]       that

funds are available for payment from or on behalf of a person

furnished representation.”             18 U.S.C. § 3006A(f) (2006).

             We have recently held that in making this finding, the

district court “must base the reimbursement order on a finding

that there are specific funds, assets, or asset streams (or the

fixed right to those funds, assets or asset streams) that are

(1) identified by the court and (2) available to the defendant

                                              5
for   the    repayment    of    the   court-appointed         attorney’s    fees.”

Moore, 2010 WL 208041 at *6.                Here, the court made no such

findings.      As in Moore, the facts contained in the presentence

report, that Bailey had a high school degree and a history of

employment, do not support a finding of Bailey’s present ability

to make payments in light of the report’s findings that Bailey

had no significant assets and no present ability to pay criminal

penalties.     Moreover, the district court also found that Bailey

did not have the ability to pay fines and interest in this case.

See id. at *8.        We conclude, therefore, that the district court

erred in determining that Bailey had the present ability to pay

the costs of court-appointed counsel based on the findings in

the presentence report.

            Accordingly, we affirm Bailey’s conviction but vacate

the   sentence    as     to    the    order      directing    reimbursement      of

attorney’s     fees      and   remand       to    the      district     court   for

resentencing.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court     and   argument     would    not    aid   the   decisional

process.

                                                               AFFIRMED IN PART,
                                                                VACATED IN PART,
                                                                    AND REMANDED




                                        6